HORTON, Judge.
Appellant plaintiff seeks reversal of a summary final judgment entered against him on his cause of action. Still pending final disposition in the trial court is a compulsory counterclaim asserted by defendant appellee.
Having carefully reviewed the record, we affirm the trial court’s action. However, our affirmance is without prejudice to the *34appellant to assert any matters alleged in his complaint and amended complaint which may be found to constitute the basis of a legal defense to the counterclaim.
Affirmed.